Citation Nr: 1517290	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.  

The July 2012 decision that denied entitlement to service connection for erectile dysfunction also denied service connection for bilateral hearing loss.  Though the Veteran filed a timely notice of disagreement as to his erectile dysfunction claim, the Veteran did not file a notice of disagreement as to his hearing loss claim until August 2014.  As this notice of disagreement was received more than a year after the July 2012 rating decision, it is not timely.  Though the RO informed the Veteran that his notice of disagreement was not timely filed and that the claim would not be appealed, it did not treat the Veteran's statement as a claim to reopen.  

Thus, the issue of whether new and material evidence sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Next, the RO granted service connection for coronary artery disease in an October 2013 rating decision.  In a September 2014 letter, the Veteran stated "this form is being filed for S/C compensation for ischemic heart disease as a result of exposure to Agent Orange while in Vietnam.  It is requested that a C&P examination be conducted to determine the extent of the damage."  It is not clear to the Board whether the Veteran intended this letter to serve as a notice of disagreement with the October 2013 rating decision, or whether he is filing a claim for an increased rating for his now service-connected disability.  The Board thus refers this issue to the AOJ for appropriate action, including obtaining clarification of intent from the Veteran himself.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For two reasons, this issue must be remanded.

First, the Veteran has undergone three VA examinations germane to his claim on appeal.  At each examination, the examiner determined that, because the Veteran's erectile dysfunction predated his diabetes, the two disabilities are not related.  

Entitlement to service connection on a secondary basis, however, also includes the question of whether the Veteran's claimed disability is aggravated by his service-connected disability.  Only the November 2009 examination discussed the issue of aggravation, and this discussion is cursory at best.  Accordingly, a new examination and opinion that addresses the complete framework for secondary service connection is required.  

Second, in the mid-1990s, the Veteran stated that he had applied for disability benefits from the Social Security Administration (SSA).  These records have never been obtained.  Though VA only has a duty to assist in the obtaining of relevant evidence, the Veteran has never stated whether his SSA claim was granted or for what disabilities he sought SSA disability benefits.  Absent such statements, the Board has no way to determine whether this evidence is relevant without first obtaining it.  This must be accomplished on remand as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from April 2014 and thereafter and associate them with his claims file.  

2.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

3.  Following the above ordered development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his erectile dysfunction.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes?

b) Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes?  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of erectile dysfunction by the service-connected diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of the erectile dysfunction prior to aggravation by the service-connected diabetes.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



